Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the Terminal Disclaimer filed on 12/18/20.
Terminal Disclaimer
The terminal disclaimer filed on 12/18/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S Patent No 10,748,904 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/20 was filed after the mailing date of the present application on 7/7/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 30-49 are allowed.  Claims 30, 37 and 44 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose an integrated circuit comprising, in combination with other cited limitations, wherein a state of said memory cell is maintained through a back-bias applied to said first and second collectors; wherein said first and second collectors are commonly connected to at least two of said memory cells; a buried well terminal connected to a region having a conductivity type the same as a conductivity type of said first and second collectors, said region being electrically connected to said first and second collectors; and a control circuit configured to apply said back-bias to said buried well terminal as recited in claim 30.
The prior art of record fails to disclose an integrated circuit comprising, in combination with other cited limitations, wherein said first and second collectors are commonly connected to at least two of said memory cells; a buried well terminal connected to a region extending from and electrically 
The prior art of record fails to disclose an integrated circuit comprising, in combination with other cited limitations, wherein said first floating base region is common to said second floating base region; wherein said first collector is common to said second collector; wherein states of said memory cells are maintained upon repeated read operations; a buried well terminal connected to a region having a conductivity type the same as a conductivity type of said first and second collectors, said region being electrically connected to said first and second collectors; and a control circuit configured to apply a back-bias to said buried well terminal as recited in claim 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spadea (US 2005/0110073) discloses a non-volatile memory array includes memory cells connected in a common source arrangement and formed in columns of isolated well regions so that Fowler-Nordheim tunneling is used for both write and erase operations of the memory cells. The memory arrays can be formed as NOR arrays or NAND arrays. In one embodiment, the memory array of the present invention is formed as a byte alterable EEPROM with parallel access. In another embodiment, an insulated gate bipolar transistor (IGBT) is coupled to the memory cells to increase the cell read current of the memory array.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T NGUYEN/               Primary Examiner, Art Unit 2824